UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1826



DARRYL ALLMOND,

                                            Plaintiff - Appellant,
          versus


DEPARTMENT OF FAMILY SERVICES; JUDY FLYNN;
JERRY NICHOLS; YVONNE WALLACE; ROBERT WATSON;
FRANCISCA BIRAGO; ANN COVILLION; VIRGINIA
DEPARTMENT OF SOCIAL SERVICES; SONIA RIVERO;
JUANI DIAZ; JUDY SLYNN; RAY GOODWIN; JACK
FRAZIER; DANA PAIGE; JANE DOE; JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-423-A)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Darryl Allmond, Appellant Pro Se.     Cynthia Lee Tianti, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Allmond seeks to appeal the district court’s orders

dismissing his complaint and denying his post-judgment motion for

remand.   We   dismiss    the   appeal   of   the   former   for   lack   of

jurisdiction, because the notice of appeal was not timely filed,

and affirm the latter order.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   The district court’s order dismissing the complaint

was entered on the docket on June 10, 2002, and the notice of

appeal was filed July 22, 2002.        Because Allmond failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal as to the June 10 order.

     Regarding Allmond’s appeal from the denial of his motion to

remand, we find that Allmond’s motion, filed after his suit was

dismissed, was clearly untimely.          Accordingly, we affirm the

district court’s order.     We dispense with oral argument, because

the facts and legal contentions are adequately presented in the




                                   2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                   AFFIRMED IN PART; DISMISSED IN PART




                                    3